DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 07/29/2022.
Claims 1-2, 4-5, 7-9, 11-12, 14-15 and 17-19 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's Arguments/Remarks, filed 07/29/2022, with respect to the rejection of the pending claims under 35 U.S.C. §103 have been fully considered.
Applicant submits that the independent claims as amended are allowable over the cited references. (Arg./Rem., page 6). However, in current rejection, Examiner  added Kishikawa to teach the amended limitation, see the current rejection, infra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of co-pending Application No. 16/855,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated by the subject matter in the relevant claims of Application No. 16/855,561.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application: 16/855,550
Co-Pending application: 16/855,561
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data;
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions;
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an artificially intelligent statistic agent configured to operate autonomously without being queried by a user and trained to monitor operational variables in the CAD data having at least a predetermined frequency of occurrence to detect outliers that exceed expected limits and to produce dispatch-related notifications to notify of outliers.
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon a pattern agent configured to operate autonomously without being queried by a user to identify information in event descriptions based on defined pattern expressions and to produce dispatch-related notifications including identified information and an associated user-selectable action relative to the identified


Although the claims at issue are not identical, they are not patentably distinct from each other because:
The limitation “trained to monitor operational variables in the CAD data to detect outliers” in instant application and the “identify information in event descriptions based on defined pattern expressions” in reference application are fundamentally carrying out the same operation which in this case is to find anomalies in the CAD data set. The co-pending application ‘561 also does not explicitly teach “…data having at least a predetermined frequency of occurrence to detect outliers…”. However, Kishikawa teaches data having at least a predetermined frequency of occurrence to detect outliers [C.11:L.7-17]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kishikawa teaching of identifying anomaly in data based on frequency of occurrence that exceed expected limits to identify information in event descriptions based on defined pattern expressions of ‘561 as a predictable technique to detect anomaly in data based on detected data pattern.
As to Claim 11, the claims in the instant application correspond to claim 11, in the Co-pending Application No. 16/855,561.

Claims 1 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of co-pending Application No. 16/855,664. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated by the subject matter in the relevant claims of Application No. 16/855,664.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application: 16/855,550
Co-Pending application: 16/855,664
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data; and
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions; and 
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an artificially intelligent statistic agent configured to operate autonomously without being queried by a user and trained to monitor operational variables in the CAD data having at least a predetermined frequency of occurrence to detect outliers that exceed expected limits and to produce dispatch-related notifications to notify of outliers.
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an artificially intelligent similarity agent configured to operate autonomously without being queried by a user and trained to identify events in the CAD database that have similar event information based on word values derived through machine learning and to produce dispatch-related notifications regarding such similar events,…


Although the claims at issue are not identical, they are not patentably distinct from each other because:
The limitation “trained to monitor operational variables in the CAD data to detect outliers” in instant application and the “trained to identify events in the CAD database that have similar event information based on word values derived through machine learning” in co-pending application are fundamentally carrying out the same operation which in this case is to find anomalies in the CAD data set. The co-pending application ‘664 also does not explicitly teach “…data having at least a predetermined frequency of occurrence to detect outliers…”. However, Kishikawa teaches data having at least a predetermined frequency of occurrence to detect outliers [C.11:L.7-17]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kishikawa teaching of identifying anomaly in data based on frequency of occurrence that exceed expected limits to identify information in event descriptions based on defined pattern expressions of ‘664 as a predictable technique to detect anomaly in data based on detected data pattern.
As to Claim 11, the claims in the instant application correspond to claim 11, in the Co-pending Application No. 16/855,664.

Claims 1 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 11 of co-pending Application No. 16/855,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is anticipated by the subject matter in the relevant claims of Application No. 16/855,678.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application: 16/855,550
Co-Pending application: 16/855,678
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data; and
Claim 1. A computer-aided dispatch (CAD) system comprising: a CAD database storing CAD data including event descriptions; and 
at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an artificially intelligent statistic agent configured to operate autonomously without being queried by a user and trained to monitor operational variables in the CAD data having at least a predetermined frequency of occurrence to detect outliers that exceed expected limits and to produce dispatch-related notifications to notify of outliers.
 at least one server comprising a tangible, non-transitory computer readable medium having stored thereon an artificially intelligent area coverage agent configured to operate autonomously without being queried by a user, wherein the artificially intelligent area coverage agent is trained to predict future events based on CAD data… 


Although the claims at issue are not identical, they are not patentably distinct from each other because:
The limitation “trained to monitor operational variables in the CAD data to detect outliers” in instant application and the “trained to predict future events based on CAD data” in reference application are fundamentally carrying out the same operation which in this case is to find anomalies in the CAD data set. Claim 1 of the instant application specifically differs from claim 1 of the reference application is that produce dispatch-related notifications to notify of outliers.
However, this is well known in the art as evidenced by co-pending application 16/855,561, that claimed in claim 1 “…produce dispatch-related notifications”. Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to incorporate the aforementioned elements in order to produce a notification to inform about the detected event, because it would allow to take necessary action based on the notification. The co-pending application ‘678, also does not explicitly teach data having at least a predetermined frequency of occurrence to detect outliers, however, Kishikawa teaches data having at least a predetermined frequency of occurrence to detect outliers [C.11:L.7-17]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kishikawa teaching of identifying anomaly in data based on frequency of occurrence that exceed expected limits to predict future events based on CAD data of ‘678 as a predictable technique to detect anomaly in data based on detected data pattern.
As to Claim 11, the claims in the instant application correspond to claim 11, in the Co-pending Application No. 16/855,678.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No.10679756 (Hanson et al.) in view of US 2008/0177423 (Brickfield et al.) further in view of US Patent No. 10999248 (Kishikawa et al.).

Regarding Claim 1, Hanson teaches a computer-aided dispatch (CAD) system ([C.8:L.4-5] FIG. 7 illustrates an example automated dispatcher-based system 700) comprising: a CAD database storing CAD data ([C.3:L.47-50] The remote servers be employed to store, process, and initiate actions based upon health and wellness events, or other data collected about each monitored user and location. [C.6:L.56] teaches a mined database, [C.6:L.67] teaches a system-wide user database); and at least one server comprising a tangible, non-transitory computer readable medium (FIG. 1 illustrates an example system 100, which includes one or more remote servers 160. [C.3:L.47-50] The remote servers 160 may be employed to store, process, and initiate actions based upon health and wellness events, or other data collected about each monitored user and location. [C.9:L.49-56] Apparatus implementing these techniques may include a computer processor, and a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor) having stored thereon an artificially intelligent configured to operate autonomously without being queried by a user and detect outliers that exceed expected limits ([C.3:L.53-55] data may be captured to provide additional context for artificially intelligent processes. [C.4:L.5-11] To facilitate management of health and wellness, artificially intelligent computation is used to transform esoteric sensor data into actionable information. For instance, the health and wellness management process includes event sensing, behavior detection, model creation, data evaluation, and configuration, notification, and/or automation actions. [C.5:L.28-33] Through a heuristic classification, sensor stream data is translated into behaviors which are representative of or approximations of activities of daily living. The translation is based on a multiplicity of specified variables. [C.5:L.52-55] the system creates one or more models. The system may create behavior or stream models based on the likelihood of similarly expressed events or streams happening at similar times or with similar characteristics. [C.6:L.33-40] The system evaluates collected data. For instance, the system evaluates recently detected behaviors against the created models to determine whether the recently detected behaviors are consistent with the models or suggest a change [i.e., an outlier] that may indicate a problem. The system also may evaluate past behavior data and created models to identify behavioral trends that may be problematic. [C.7:L.7-15], The system compares behaviors or streams to corresponding behavior or stream models. These comparisons may include behavior correlation or deviation from expected norms. The system measures the results of comparisons against rules or thresholds created for applications related to the behaviors or stream in question. [C.9:L.37-45], The learning mechanism may be included in the system. The learning mechanism control the system synthesis, evaluation, and action stages to increase system efficiency and effectiveness. The learning and control mechanism may take one of many forms, including but not limited to: artificial neural network, genetic process, fuzzy control, expert system, etc. The use of machine learning provides human-assisted feedback control for health and wellness management) and to produce dispatch-related notifications to notify of outliers ([C.4:L.5-10] To facilitate management of health and wellness, artificially intelligent computation is used to transform esoteric sensor data into actionable information. For instance, the health and wellness management process includes, inter alia, notification. [C.8:L.15-28], the system  include a dispatcher, a broadcaster, and a commander … connected and exchange electronic communications to coordinate configuration, notification, and automation actions. …the dispatcher receive an actionable trigger.  …prioritized schedule of notification)
However, Hanson does not explicitly teach, but Brickfield teaches a statistic agent configured to operate autonomously without being queried by a user and trained to monitor operational variables in the data ([¶ 0011], Artificial intelligence (such as intelligent agents) [i.e., statistic agent] may be used to evaluate, forecast and/or control energy consumption patterns. [¶ 0025], recognizable pattern of data that has been learned via artificial intelligence by monitoring…doing the recognition of an adverse energy event, for each recognized pattern of data that is an adverse energy event, reacts with an automatic response based upon reasoning. [¶ 0047], learning by artificial intelligence that a desired target parameter in each area served by the system can be maintained. [¶ 0052], continuous process of learning embedded in a neural net of a modeling agent. [¶ 0058], The artificial intelligence reasoning may comprise at least one artificial intelligent agent. [¶ 0087], has a dedicated neural network that continuously learns the operating characteristics. [¶ 0088], a modeling agent preferably continually learns the operating characteristics, thus understanding, for example, the connections between energy consumption (kW) and room temperature for an air conditioner. [¶ 0101], The intelligent agents preferably function in neural networks, which monitor each piece of equipment, forming a non-parametric model of its behavior, allowing accurate predictions of the impact that specific energy control actions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brickfield’s intelligent agents in Hanson’s artificial intelligent processes to facilitate management of health and wellness in order to monitor data based on the learning data predict and detect anomaly in the data, because it would allow accurate prediction of an impact and take necessary action automatically, quickly and efficiently.
As aforementioned, Hanson teaches detect outlier using machine learning technique, however, Hanson in view of Brickfield do not explicitly teach, but Kishikawa  teaches data having at least a predetermined frequency of occurrence to detect outliers that exceed expected limits ([C.11:L.7-17] the anomaly detection unit compares the frequency of occurrence of change in the value of the field with the frequency of occurrence indicated in the behavior information in the normal model. In a case where the difference in these frequencies of occurrence is greater than a predetermined threshold value, the anomaly detection unit determines that an unauthorized data frame has been received. [C.21:L.21-27] calculate an outlier score using statistical or machine learning techniques. For example, calculation may be made based on the frequency of occurrence of the third feature, or an outlier detection algorithm such as k-nearest neighbors, Local Outlier Factor, or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kishikawa with Hanson and Brickfield in order to identify anomaly in data based on frequency of occurrence that exceed expected limits as a predictable technique to detect anomaly in data based on detected data pattern.

Regarding Claim 10,  Hanson teaches  a system according to claim 1, wherein the expected limit for a given operational variable is defined as an amount of deviation of the operational variable from an expected value of the operational variable ([C.6:L.51 to C.6:L.30] …create behavior or stream models based on the likelihood of similarly expressed events or streams happening at similar times or with similar characteristics. Behaviors and activity may be modeled based on any or all of the following parameters: Quantity, Occurrences or Lack of Occurrences, Duration, Time, Location, Sequences of Behaviors, Individual Exhibiting Behaviors, Individual Medical or Other Records, and User Feedback or Training Data. … modeling may be performed based on combined streams or behaviors. …analyzed by a clustering process to find contiguous periods of a behavior and determine likelihood of the behavior occurring during the bounds specified by the process. …Example of Clustering Process, inter alia, Define Maximum Cluster Count [i.e. amount of deviation]  … Define Starting Standard Deviation Threshold [i.e. amount of deviation]…).

Regarding Claim 11, the claim limitations are identical and/or equivalent in scope to claim 1 (See the rejection of claim 1 above.). Hanson also teaches a computer program product comprising a tangible, non-transitory computer readable medium having embodied therein a computer program which, when run on a computer, implements computer processes (See, C.9:L.46 to C.10:L.14)

Claim 20 is rejected under the same rationale as claim 10.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Brickfield and Kishikawa, further in view of US 2017/0111432 (Saini et al.).

Regarding Claim 2,  Hanson in view of Brickfield and Kishikawa do not explicitly teach, however Saini teaches a system according to claim 1, expected values for the operational variables are determined by measuring the operational variables during a training period ([¶ 0037], analytics system applies machine learning to identify which factors statistically contribute to the anomaly. [¶¶ 0045, 0104] …the analytics system can run a predictive analysis on the training data to determine an expected metric value. …the predictive analysis can determine an expected metric value by recognizing data trends associated with the metric and using machine learning to project those trends). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson, Brickfield and Kishikawa with Saini in order to determine expected value of the data based on the taring data, because it would allow accurate prediction of the value of data that contribute to the anomaly.

Regarding Claim 3,  Hanson in view of Brickfield and Kishikawa do not explicitly teach, however, Saini teaches a system according to claim 1, wherein the operational variables include a categorical variable that is expressed in terms of a number of categories ([¶ 0025], contributing factor refers to a dimension element associated with a particular metric that leads to an identified anomaly [¶ 0027], “dimension” refers to a categorical variable associated with a metric. a dimension can represent any of a variety of categorical variable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson, Brickfield and Kishikawa with Saini in order to determine anomaly in a metric of a variety of categorical variable, because it would allow to identify anomaly based on different categories of data. 

Claims 12 and 13 are rejected under the same rationale as claims 2 and 3.

Claim 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Brickfield, Kishikawa and Saini further in view of US 2016/0364434 (Spitz et al.).

Regarding Claim 4,  Hanson in view of Brickfield, Kishikawa and Saini do not explicitly teach, however, Spitz teaches a system according to claim 3, wherein the statistic agent monitors data associated with the categorical variable during a training period to learn expected values for each category ([¶ 0063] …machine learning techniques are employed to generate the automatically generated rules. For instance, data can be analyzed over a learning period in order for historical averages or expected values to be identified prior to generation of the rules. The learning period can be a specified period of time or can be an amount of time until an average or expected value converges to a stable value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson, Brickfield, Kishikawa and Saini with Spitz in order to determine an expected value of data during a learning period, because it would have allowed for application of a known technique for improvement to yield the predictable result of identifying data to predict an event during a learning period.

Regarding Claim 5,  Hanson in view of Brickfield, Kishikawa and Spitz do not explicitly teach, however, Saini teaches a system according to claim 4, wherein the statistic agent learns the expected values for each category by observing a frequency of each category among all categories ([¶¶ 0043, 0102], determine whether the current metric has increased or decreased over the average frequency associated with the metric in question within the training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson, Brickfield, Kishikawa and Spitz with Saini in order to determine anomaly based on frequency of the data associated with categorical variable, because it would have allowed for application of a known technique for improvement to yield the predictable result of identifying data to predict an event.

Claims 14 and 15 are rejected under the same rationale as claims 4 and 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Brickfield and Kishikawa, further in view of US 2020/0320431 (Fly et al.).

Regarding Claim 6,  Hanson in view of Brickfield and Kishikawa do not explicitly teach, however, Fly teaches a system according to claim 1, wherein the operational variables include a continuous variable that is expressed in terms of a real value ([¶ 0065] The anomaly detection system identifies anomalies by identifying certain patterns in input data, and/or by model scores that are output for each incoming scoring request. In order to detect anomalies in the data, the anomaly detection system may detect out of bound values for continuous variables. …may check thresholds, ranges, null/0 scores, and drifts in scores output by the online scoring system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson, Brickfield and Kishikawa with Fly in order to determine detect out of bound values for continuous variables, because it would allow to identify data drift precisely.

Claim 16 is rejected under the same rationale as claim 6.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Brickfield, Kishikawa and Fly, further in view of Spitz.

Regarding Claim 7,  Hanson in view of Brickfield, Kishikawa and Fly do not explicitly teach, however, Spitz teaches a system according to claim 6, wherein the statistic agent monitors data associated with the continuous variable during a training period to learn an expected value for the continuous variable ([¶ 0063] …machine learning techniques are employed to generate the automatically generated rules. For instance, data can be analyzed over a learning period in order for historical averages or expected values to be identified prior to generation of the rules. The learning period can be a specified period of time or can be an amount of time until an average or expected value converges to a stable value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson, Brickfield, Kishikawa and Fly with Spitz in order to determine an expected value of data during a learning period, because it would have allowed for application of a known technique for improvement to yield the predictable result of identifying data to predict an event during a learning period.

Regarding Claim 8,  Hanson teaches a system according to claim 7, wherein the statistic agent learns the expected value for the continuous variable by estimating the average value during a period ([C.5:L.17-20] the synthesizer could average the reported temperature of a thermostat over a day, average motion-triggered events across numerous PIR motion sensors. [C.7:L.45-50], in FIG. 5, a report 500 illustrates a classification of aggregate behavior events. For each behavior, the report 500 provides a graphical indication of whether the detected activity (e.g., events) related to the behavior is well-below average, below average, average, above average, or well above average. Therefore, it would be appreciated that Hanson’s machine learning mechanisms for automated detection of anomalous events based on the expected average value).

Claims 17-18 are rejected under the same rationale as claims 7-8.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Brickfield and Kishikawa, further in view of Spitz.

Regarding Claim 9,  Hanson in view of Brickfield and Kishikawa do not explicitly teach, however, Spitz teaches a system according to claim 1, wherein expected limits for the operational variables are determined by measuring the variables during a training period ([¶ 0063] …machine learning techniques are employed to generate the automatically generated rules. For instance, data can be analyzed over a learning period in order for historical averages or expected values to be identified prior to generation of the rules. The learning period can be a specified period of time or can be an amount of time until an average or expected value converges to a stable value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson, Brickfield and Kishikawa with Spitz in order to determine an expected value of data during a learning period, because it would have allowed for application of a known technique for improvement to yield the predictable result of identifying data to predict an event during a learning period.

Claim 19 are rejected under the same rationale as claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/         Examiner, Art Unit 2448                                                                                                                                                                                               
/LANCE LEONARD BARRY/         Primary Examiner, Art Unit 2448